UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21386 Dreyfus Manager Funds I (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 12/31/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Midcap Core Fund December 31, 2012 (Unaudited) Common Stocks99.5% Shares Value ($) Banks6.7% Comerica 43,400 1,316,756 Huntington Bancshares 175,200 1,119,528 KeyCorp 283,300 2,385,386 Regions Financial 261,800 1,864,016 Capital Goods8.8% Aecom Technology 25,600 a 609,280 Chicago Bridge & Iron & Co. 34,700 1,608,345 Lennox International 19,800 1,039,896 Lincoln Electric Holdings 55,000 2,677,400 Toro 53,700 2,308,026 WABCO Holdings 8,500 a 554,115 Commercial & Professional Services2.3% Deluxe 70,600 Consumer Durables & Apparel2.4% Hanesbrands 66,100 a Consumer Services4.1% Bally Technologies 43,400 a 1,940,414 H&R Block 114,600 2,128,122 Diversified Financials2.8% Apollo Investment 272,400 2,277,264 Discover Financial Services 11,000 424,050 NASDAQ OMX Group 4,800 120,048 Energy9.0% Helix Energy Solutions Group 127,505 a 2,631,703 HollyFrontier 64,000 2,979,200 Marathon Petroleum 11,700 737,100 Tesoro 48,300 2,127,615 Tidewater 11,800 527,224 Food, Beverage & Tobacco2.2% Universal 44,500 b Health Care Equipment & Services5.7% ResMed 67,100 b 2,789,347 Thoratec 57,800 a 2,168,656 Universal Health Services, Cl. B 14,700 710,745 Household & Personal Products2.1% Energizer Holdings 7,800 623,844 Nu Skin Enterprises, Cl. A 38,500 b 1,426,425 Insurance2.0% Assurant 6,100 211,670 Protective Life 8,100 231,498 Reinsurance Group of America 27,000 1,445,040 White Mountains Insurance Group 270 139,050 Materials5.1% Minerals Technologies 65,000 2,594,800 Worthington Industries 96,500 2,508,035 Media3.5% Scholastic 37,000 1,093,720 Valassis Communications 91,500 b 2,358,870 Pharmaceuticals, Biotech & Life Sciences6.1% Agilent Technologies 5,500 225,170 Charles River Laboratories International 22,800 a 854,316 Mettler-Toledo International 12,500 a 2,416,250 United Therapeutics 22,600 a 1,207,292 Warner Chilcott, Cl. A 112,653 1,356,342 Real Estate7.1% BRE Properties 1,200 c 60,996 CBL & Associates Properties 88,800 c 1,883,448 Hospitality Properties Trust 4,300 c 100,706 Kimco Realty 3,100 c 59,892 Mack-Cali Realty 80,800 c 2,109,688 Rayonier 49,050 b,c 2,542,262 Weingarten Realty Investors 10,600 c 283,762 Retailing6.5% ANN 5,800 a 196,272 Dillard's, Cl. A 27,500 2,303,675 GameStop, Cl. A 77,900 b 1,954,511 O'Reilly Automotive 22,000 a 1,967,240 Semiconductors & Semiconductor Equipment.5% LSI 76,800 a Software & Services9.5% Acxiom 35,500 a 619,830 Broadridge Financial Solutions 92,900 2,125,552 CA 51,600 1,134,168 Cadence Design Systems 87,600 a 1,183,476 Fair Isaac 34,800 1,462,644 Intuit 15,900 946,050 Total System Services 90,900 1,947,078 Technology Hardware & Equipment5.0% Brocade Communications Systems 361,000 a 1,924,130 Plantronics 57,600 2,123,712 Tech Data 19,500 a 887,835 Transportation4.3% Alaska Air Group 61,800 a 2,662,962 Landstar System 30,300 1,589,538 Utilities3.8% Aqua America 51,100 1,298,962 IDACORP 12,500 541,875 Wisconsin Energy 53,100 1,956,735 Total Common Stocks (cost $86,583,329) Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $167,168) 167,168 d Investment of Cash Collateral for Securities Loaned11.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $11,763,623) 11,763,623 d Total Investments (cost $98,514,120) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At December 31, 2012, the value of the fund's securities on loan was $11,721,454 and the value of the collateral held by the fund was $11,763,623. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At December 31, 2012, net unrealized appreciation on investments was $12,428,813 of which $14,427,286 related to appreciated investment securities and $1,998,473 related to depreciated investment securities. At December 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Money Market Investments 12.0 Software & Services 9.5 Energy 9.0 Capital Goods 8.8 Real Estate 7.1 Banks 6.7 Retailing 6.5 Pharmaceuticals, Biotech & Life Sciences 6.1 Health Care Equipment & Services 5.7 Materials 5.1 Technology Hardware & Equipment 5.0 Transportation 4.3 Consumer Services 4.1 Utilities 3.8 Media 3.5 Diversified Financials 2.8 Consumer Durables & Apparel 2.4 Commercial & Professional Services 2.3 Food, Beverage & Tobacco 2.2 Household & Personal Products 2.1 Insurance 2.0 Semiconductors & Semiconductor Equipment .5 † Based on net assets. The following is a summary of the inputs used as of December 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 99,012,142 - - Mutual Funds 11,930,791 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds I By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: February 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: February 26, 2013 By: /s/James Windels James Windels Treasurer Date: February 26, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
